                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA

IN THE MATTER OF THE ARREST OF                    Case No.: 3:20-mj-00101-MMS

NICOLA WILLIAM MONGO

                                                                     MARO 9 2020

                        AFFIDAVIT IN SUPPORT OF
               AN APPLICATION FOR A CRIMINAL COMPLAINT

      I, JOLENE GOEDEN, being first duly sworn, hereby depose and state as follows:


        INTRODUCTION AND TASK FORCE OFFICER BACKGROUND

       1.     I make this affidavit in support of an application for an arrest warrant for

NICOLA WILLIAM MONGO (hereinafter "SUBJECT"). An investigation has revealed

that there is probable cause to believe that the SUBJECT has committed a violation of 18

U.S.C. § 1591, sex trafficking of minors, or by force, fraud, and coercion.

       2.     I have been a Special Agent with the FBI since March 2004. Since that

time, I have been assigned investigative responsibilities in the areas of crimes against

children, human trafficking, violent gangs and criminal enterprise investigations in the

FBI Anchorage Field Office, where I am currently assigned. The Anchorage Field Office

is located within the District of Alaska. During this assignment, I have focused on child

pornography, kidnapping, human trafficking, drug, violent gang, criminal enterprises, and

felon in possession of a weapon investigations. I have been involved in cases involving

the investigation and prosecution of defendants for violations of Title 18 of the United

States Code. Further, I have conducted and participated in a number of search warrants,

3:20-mj-00101-MMS                             1

       Case 3:20-mj-00101-MMS Document 1-1 Filed 03/09/20 Page 1 of 17
arrest warrants, and interviews of people involved in federal crimes and criminal

enterprises.

       3.      The statements in this affidavit are based in part on information provided to

me by other law enforcement officers, police reports and on my own investigation of this

matter. Since this affidavit is being submitted for the limited purpose of securing a

search warrant, I have not included each and every fact known to me concerning this

investigation. I have only set forth the facts that I believe are necessary to establish

probable cause to believe that evidence, fruits, and instrumentalities       e violation of 18

U.S.C. § 1591.
                                                                               MARO g 2020
                                 RELEVANT STATUTES

       4.      The following statutes are relevant to this affidavit:

               a. 18 U.S.C. § 1591 prohibits a person from knowingly in or affecting

                  interstate or foreign commerce from recruiting, enticing, harboring,

                  transporting, providing, obtaining, or maintaining by any means a

                  person or benefiting, financially or by receiving anything of value, from

                  participation in a venture which has engaged in an act described above,

                  knowing, or in reckless disregard of the fact, that means of force, threats

                  of force, fraud, coercion, or any combination of such means will be used

                  to cause the person to engage in a commercial sex act, or that the person

                  has not attained the age of 18 years and will be caused to engage in a

                  commercial sex act.



3:20-rnj-00101-MMS                             2

        Case 3:20-mj-00101-MMS Document 1-1 Filed 03/09/20 Page 2 of 17
                                                                   MARO 9 2020
                                   DEFINITIONS

      5.    Based on my training and experience, I use the following technical terms to

convey the following meanings:

             a. Commercial Sex Act: The term commercial sex act means any sex act,

                on account of which anything of value is given to or received by any

                person. 18 U.S.C. § 1591(e)(3).

            b. Coercion: The term coercion means threats of serious harm to or

                physical restraint against any person, any scheme, plan, or pattern

                intended to cause a person to believe that failure to perform an act

                would result in serious harm to or physical restraining against any

                person; or the abuse or threatened abuse of law or the legal process. 18

                U.S.C. § 159l(e)(2).

             c. Serious Harm: The term serious harm means any harm, whether

                physical or nonphysical, including psychological, financial, or

                reputational harm, that is sufficiently serious, under all the surrounding

                circumstances, to compel a reasonable person of the same background

                and in the same circumstances to perform or to continue performing

                commercial sexual activity in order to avoid incurring that harm. 18

                U.S.C. § 1591(e)(4).

             d. Computer: The term "computer" means "an electronic, magnetic,

                optical, electrochemical, or other high speed data processing device

                performing logical or storage functions, and includes any data storage

3 :20-mj-00101-MMS                          3

       Case 3:20-mj-00101-MMS Document 1-1 Filed 03/09/20 Page 3 of 17
                                                            Q
                                                            'X       MAR O9 2020
                  facility or communications facility directl~    ed to or operating in

                  conjunction with such device." See 18 U.S.C. §§ 2256(6) and

                  1030(e)(l). As used herein, a computer includes a cell phone, smart

                  phone, tablet, and other similar devices capable of accessing the

                  Internet.

              e. Internet: The "Internet" is a global network of computers and other

                  electronic devices that communicate with each other. Due to the

                  structure of the Internet, connections between devices on the Internet

                  often cross state and international borders, even when the devices

                  communicating with each other are in the same state.

              f. Minor: The term "minor" means any person under the age of eighteen

                  years. See 18 U.S.C. § 2256(1).

            BACKGROUND ON PROSTITUTION AND TRAFFICKING

       6.     Through my training and experience, I am aware of the following traits of

prostitution and sex trafficking:

              a. Individuals who, through enticement, intimidation, or force, enlist

                  individuals to become prostitutes, and who profit from the prostitution

                  of others are called "pimps." Pimps are sometimes euphemistically

                  referred to as "management."

              b. Pimps, as well as, prostitutes who are not "managed" have embraced the

                  internet as a means of advertising services and communicating with

                  customers.

3:20-mj-00101-MMS                             4

        Case 3:20-mj-00101-MMS Document 1-1 Filed 03/09/20 Page 4 of 17
            c. Certain web sites have been created to facilitate communications

               between prostitutes and their clients. These web sites allow pictures to

               be posted as part of advertisements. One of the more notable web sites

               relevant to prostitution in the District of Alaska is "Skipthegames.com."

               I have viewed prostitution advertisements on this web site.

            d. Subjects who utilize the internet to post prostitution related

               advertisements on websites often use photographs in the advertisements.

               These photographs often show a nude or semi-nude female . These

               females are at times, under the age of 18 years old.

            e. Advertisements for prostitutes often contain codes for the services

               provided. For example the term "w4m" means women for men. The

               term "in-calls only" refer that the prostitute will be providing the

               location for the sexual transaction. The term "donation" is often used to

               mean the cost for the sexual transaction.

            f. Pimps attempt to avoid the attention of law enforcement through the

               high anonymity provided by the Internet.

            g. Most juvenile prostitutes have pimps. Prostitutes will often refuse to

               divulge the identity of their pimps to law enforcement. Most pimps

               often instruct their prostitutes on what to say and what not to say to law

               enforcement.

            h. Prostitutes are instructed by the pimp on how to detect undercover

               officers. When arranging "dates" with clients over the phone,

3 :20-mj-00101-MMS                         5

      Case 3:20-mj-00101-MMS Document 1-1 Filed 03/09/20 Page 5 of 17
                prostitutes rarely discuss the details pertaining to the sexual acts that are

                to occur until they meet in person. "Date" is a euphemism, along with

                'john" and "trick," used to describe the client of a prostitute.

           1.   The pimps at times use physical force and/ or fear to control their

                prostitutes. They control the prostitutes' actions, and collect monies

                earned through acts of prostitution. The pimps facilitate the prostitution

                by transporting the prostitutes to locations where the prostitution occurs.

                The pimps, at times, transport prostitutes across state lines for the

                purpose of prostitution.

           J. Prostitutes and/or pimps often stay in motels/hotels while traveling. The

                prostitutes and pimps travel via rental vehicles, vehicles, airplane, or bus

                during their travels. The pimps utilize the monies earned during acts of

                prostitution to purchase food, lodging, clothing and other items.

           k. Pimps often possess firearms to assist in protecting and intimidating

                their prostitutes.

           1. Pimps can sometimes sell drugs as another means to make money. In

                additions, pimps often provide drugs to prostitutes as a way of coercion

                and to ensure compliance, as well as to suppress their appetites and to

                assist with the demands of prostituting for long periods of time.




                                                                MARO 9 2020


3:20-mj-00101-MMS                            6

      Case 3:20-mj-00101-MMS Document 1-1 Filed 03/09/20 Page 6 of 17
           n. The term "daddy" is commonly used by prostitutes when referring to

              their pimps. The pimp's phone number is often programmed as "daddy"

              in the prostitute's cell phone.

           o. Pimps often request or force their prostitutes to obtain tattoos of names

              and/or symbols that are related to the pimp's name or nickname.

           p. Cell phones are ever-present in the pimp/prostitute sub-culture.

              Prostitutes utilize cellular telephones as a way to be contacted by

              clients. These phone numbers are included in the advertisements that

              are posted on various prostitution assisting web sites. Contact is made

              through phone calls as well as text messages.

           q. Pimps and their prostitutes communicate with each other through

              cellular phones regarding prostitution activity. Communication is made

              through phone calls as well as text messages.

           r. Pimps and prostitutes communicate with others involved in the

              prostitution/pimp sub-culture either by voice calls or text messages

              regarding prostitution/pimp activities.

           s. Pimps and their prostitutes use cellular telephone cameras to take

              photographs of the prostitutes used in the prostitution advertisements.

           t. Pimps and their prostitutes use cellular telephones to transmit

              photographs to email accounts and/or prostitution assisted internet sites.

           u. Pimps and prostitutes use personal e-mail accounts to post their

              advertisements on prostitution assisting web

3:20-mj-00101-MMS                          7

      Case 3:20-mj-00101-MMS Document 1-1 Filed 03/09/20 Page 7 of 17
                                       PROBABLE CAUSE                               MARO 9 2020
                                     Facts Relating to Victim A

        7.      Victim A is an eighteen-year-old female who was interviewed multiple

times in connection with several sex trafficking investigations. 1 Victim A provided the

following information to law enforcement about SUBJECT:

                a. Victim A said that she met the SUBJECT when she was seventeen years

                    old. She told the SUBJECT her age.

                b. Victim A stated the SUBJECT and two of his friends forced her and

                    Victim B to post in an online escort service called Skip the Games.

                    Victim A stated Victim B did the postings because Victim A did not

                    know how to. 2

                c. Victim A stated she had to give the SUBJECT or his friends all of the

                    money she and Victim B made on dates and they would in tum give her

                    half. They did not give Victim B any money because she was only

                    fourteen years old.

                d. Victim A stated the SUBJECT owned and carried multiple guns and

                    described them.



1
 Victim A's initial interview was on January 15, 2019. She has spoken multiple times with law
enforcement about her involvement in sex trafficking. Victim A' s statements have been generally
corroborated by other evidence recovered in each of the cases about which she has provided information.
Corroboration has come generally through digital records and other witness statements.
2
 I have seen postings on Skipthegames.com which show Victims A and B being advertised for sex acts.
Law enforcement later learned that these photos were taken at the residence of Victim D. Victim D
confirmed that it is Victim A and Bin the photos, and that some of the photos were taken at her residence.
Law enforcement has issued a subpoena to Skipthegames.com seeking production of the advertisements.

3 :20-mj-00101-MMS                                  8

         Case 3:20-mj-00101-MMS Document 1-1 Filed 03/09/20 Page 8 of 17
           e. Victim A stated when she and Victim B made dates, they would call the

                SUBJECT or one of his friends and they would pick her and Victim B

                up and take them to the date. Some of the dates occurred in hotels and

                were rented by the customer. When the date was complete, they would

                pick Victim A and B up and take half of the money they made from the

                date. Victim A stated she and Victim B mostly did "QVs," or quick

                visit dates for $100. (A "QV" is a date in which the customer pays for a

                sex act to be performed within a specific period of time.)

           f. Victim A stated the sexual activity she and Victim B performed on dates

                included oral and vaginal sex. The SUBJECT provided Victim A with

                condoms and lubricants before dates and she in tum gave them to

                Victim B.

           g. Victim A stated when she and Victim B did not want to go on dates, the

                SUBJECT became angry and at times would hit them in the face.

           h. Victim A described an incident at Victim D's house in which she was

                told by the SUBJECT to engage in sexual acts with Victim B while the

                SUBJECT and his friends watched. Victim A then went on to say that

                the SUBJECT and the SUBJECT's friends proceeded to have sex with

                her and Victim B.

           1.   Victim A described the above-events occurring around or near

                Valentine's Day.

                                                                  MARO 9 2020
3:20-mj-00101-MMS                           9

      Case 3:20-mj-00101-MMS Document 1-1 Filed 03/09/20 Page 9 of 17
                              Facts Relating to Victim B               MARO 9 2020
      8.     Victim Bis a fifteen-year-old female.                  ed the following

information to law enforcement:

             a. Victim B reported she met the SUBJECT through Victim A. Victim A

                told Victim B the SUBJECT was her boyfriend, her pimp, and her

                security guard. Victim B said that she first met Victim A in 2018.

             b. When Victim B met the SUBJECT, he told her she was young and

                asked if she was sixteen. Victim B was fourteen at the time and did not

                respond to the SUBJECT's question.

             c. Victim B stated Victim A told her to do dates with her. She denied

                having sex with anybody, but stated they would touch her.

             d. Victim B recalled one date in which the customer told Victims A and B

                he would pay them more if they drank. Victim A called the SUBJECT

                to ask permission and the SUBJECT told them not to drink. Victim B

                stated they were paid $120 for the date and she had to give $60 to the

                SUBJECT.

                              Facts Relating to Victim C

      9.     Victim C is fifteen-year-old female. Victim C provided the following

information to law enforcement:

             a. Victim C reported she met the SUBJECT in July 2018 when she was

                thirteen years old. Victim C stated she told the SUBJECT she was

                thirteen years old. At the time, Victim C stated she was looking for her

3 :20-mj-00101-MMS                         10

      Case 3:20-mj-00101-MMS Document 1-1 Filed 03/09/20 Page 10 of 17
                   mother and the SUBJECT indicated he knew her mother and would help

                   her.

               b. The SUBJECT told Victim C she would have to "sell her body" and

                    Victim A "would teach her how to handle tricks."

                c. Victim C stated she was required to work four days per week and earn

                    $500 per day. She was told to charge $30 for fifteen minutes or $100

                    for an hour with a customer. The customers were required to wear a

                    condom or pay an additional $200 to not wear one. These rules were

                    issued by the SUBJECT to Victim A, who then relayed them to Victim

                    C. The SUBJECT collected the money from the dates. He divided the

                    money and gave Victim A a larger split of the money.

                d. Victim C stated the SUBJECT had sex with her because he told her it

                    would be required if she wanted him to help her mother. She was also

                    made to have sex for free with the SUBJECT' s friends.

                e. Victim C stated the SUBJECT had a gun and threatened her and Victim

                    A with the gun. Victim C also stated the SUBJECT physically




3
                    assaulted her when she did not make enougi Gy. 3

                                                                        0        MAR09 2020

  On March 5, 2019, Anchorage Police Detective/ FBI Task Force Officer (TFO) Leonard Torres
interviewed Victim A and inquired about her knowledge of Victim C. Victim A stated she told Victim C
about the SUBJECT being a romance pimp while they were in McLaughlin Youth Center together. (A
"Romance Pimp" is generally a pimp that induces cooperation among his victims through the use of
affection, sexual activity, and emotional manipulation, as opposed to physical threats or violence. Most
pimps use some combination of romance and violence.) Victim C said she wanted to get with the
SUBJECT when she got out but Victim C did not know him. Victim A said the SUBJECT did not mess

3 :20-mj-00101-MMS                                 11

        Case 3:20-mj-00101-MMS Document 1-1 Filed 03/09/20 Page 11 of 17
                                  Facts Relating to Victim D
                                                                                  MARO 9 2020
       10.    Victim D provided the following information:

              a. Victim D met the SUBJECT through Victim A. Victim D stated the

                  SUBJECT tried to get her to prostitute for him. The SUBJECT asked

                  her age and she said she was about to tum fifteen. The SUBJECT told

                  her she could make a lot of money but she had to have sex with random

                  men and would also have to give him half of the money. Victim D

                  stated she declined his offer.

               b. Victim D stated she was present on at least two occasions when she

                  observed Victim A and B give the SUBJECT money after a date.

               c. As it relates to Victim A's statement that Victims A and B were told by

                   SUBJECT to engage in sexual acts with each other, and that afterwards

                   SUBJECT and his friends had sex with Victims A and B, Victim D was

                  present for that incident. Victim D said that this incident occurred at her

                  house. Victim D observed Victim B performing oral sex on Victim A,

                  while one of the SUBJECT's friends had sex with Victim B. Other

                  individuals at the residence were observed masturbating during this

                  incident.




with Victim C because she was thirteen. When asked to clarify because she had stated the SUBJECT
didn't know Victim C, Victim A said the SUBJECT wouldn't have messed with her because of her age
and continued to assert that the SUBJECT did not have any contact with Victim C.


3:20-mj-00101-MMS                               12

       Case 3:20-mj-00101-MMS Document 1-1 Filed 03/09/20 Page 12 of 17
                       Snapchat Evidence and Other Corroboration

      11.      A review of Victim A's Snapchat account revealed the following

information:

               a. A photo dated February 14, 2019, depicts Victim A holding a large

                  amount of cash. Victim A stated this money was from a commercial

                  sex date she just completed.

               b. A photo dated February 16, 2019, depicts Victim A standing in front of

                  a mirror holding a large amount of cash fanned out. Victim B is

                  standing behind Victim A taking the photo. Victim A stated this photo

                  was taken in a customer's house and confirmed it was Victim Bin the

                  photo with her. Victim A stated both she and Victim B engaged in sex

                  and/or oral sex with the customer on this date.

               c. A video dated February 19, 2019, shows Victim A, Victim B, the

                  SUBJECT, and a friend of the SUBJECT in a stairwell. Victim A stated

                  this video was taken after a date when the SUBJECT came to collect his

                  money from them for the date.

               d. The account also contained a recorded message directed toward the

                  SUBJECT. The voice on the message was Victim B' s. The message

                  stated, "Nicholas we need a ride. Cuz that's what you're supposed to

                  help us with. Thank you."

                                                       Q  /            MARO 9 2020
                                                        (''",..,""')
                                                                   .


3 :20-mj-00101-MMS                            13

      Case 3:20-mj-00101-MMS Document 1-1 Filed 03/09/20 Page 13 of 17
                              Interview of Nicola Mongo

      12.    The SUBJECT was interviewed on three separate occasions. On two of

those occasions he was interviewed about the sex trafficking of minors. The SUBJECT

was advised of his Miranda Rights, waived, and agreed to make a statement on all three

occas10ns.

      13.    On September 1, 2019, the SUBJECT provided the following information:

             a. The SUBJECT stated Victim A used to give him $100 every now and

                 then but denied that she or anyone else worked for him.

             b. The SUBJECT stated Victim A and Victim B were prostituting and

                 having sex with adult men. He acknowledged Victim B was fifteen

                 years old and Victim A was seventeen years old.

             c. Initially, the SUBJECT stated Victim A and Victim B only prostituted

                 two times, but later admitted it was more than two times. He said they

                 would give him the money when he would ask for it.

             d. The SUBJECT denied Victim B ever gave him her money, but stated

                 she would give it to Victim A, who in turn would give it to him. The

                 SUBJECT acknowledged Victim A would give him half of the money

                 she made and all of the money Victim B made on dates.

             e. The SUBJECT stated Victim A and B would call him for rides to and

                 from dates. When he picked them up they would give him half the date

                 money.                                   /~
                                                           -1~--<;//'
3:20-rnj-00101-MMS                         14
                                                             a~"        UAR O9 '1.020



      Case 3:20-mj-00101-MMS Document 1-1 Filed 03/09/20 Page 14 of 17
             f. The SUBJECT denied being a pimp and said the girls just gave him

                money. He later stated he understood that getting money from girls who

                went on commercial sex dates was considered pimping. He agreed that

                he was pimping the girls and protecting them. The SUBJECT said he

                understood that even if the girls wanted him to be their pimp, they were

                underage and it was illegal.

      14.    On September 26, 2019, the SUBJECT provided the following information:

             a. The SUBJECT stated Victims A and B were doing their own business

                with grown men. He agreed he was helping them in their prostitution

                by providing them with rides, advice, and protection.

             b. The Agent played a recording from Victim A's Snapchat account in

                which Victim B stated "Nicholas we need a ride. Cuz that's what

                you're supposed to help us with. Thank you." In response, the

                SUBJECT stated the voice on the recording was Victim B's, and they

                were paying him for rides.

             c. The SUBJECT stated he would only transport the girls for gas money.

                He denied stating in his first interview that Victim A gave him half of

                the money she made and all of the money Victim B made.

      15.    At the time of the above interviews, Victim C was unknown to the

SUBJECT so he was not asked about his interactions with her.




3 :20-mj-00101-MMS                           15

      Case 3:20-mj-00101-MMS Document 1-1 Filed 03/09/20 Page 15 of 17
                              Summary of Probable Cause
                                                                       MARO 9 2020
       16.   For the reasons stated herein, I submit that there      bable cause to arrest

NICOLA WILLIAM MONGO, for violations of 18 U.S.C. § 1591, sex trafficking of

minors, or by force, fraud, and coercion. This probable cause is based on the following:

              a. The evidence shows that the SUBJECT communicated with four minor

                 females about engaging in a commercial sex acts and giving him

                 proceeds from these acts.

             b. Victim A reported engaging in commercial sex acts to include oral and

                 vaginal penetration at hotels in Anchorage. The SUBJECT gave her

                 rides to and from these dates and took half of the money.

              c. Victim B reported meeting the SUBJECT through Victim A. She

                 described a date in which she made $120 and she gave $60 to the

                 SUBJECT.

              d. Victim C reported engaging in commercial sex acts at the direction of

                 the SUBJECT. She was required to tum the money over to the

                 SUBJECT. He threatened her and physically assaulted her when she

                 did not make enough money.

              e. Victim D was recruited by the SUBJECT to be a prostitute and observed

                 Victims A and B give money to the SUBJECT.

              f. The SUBJECT admitted to driving the above victims to and from

                 commercial sex dates. He admitted to collecting a portion of the money

                 from these dates and to providing protection to the girls.

3:20-mj-00101-MMS                            16

      Case 3:20-mj-00101-MMS Document 1-1 Filed 03/09/20 Page 16 of 17
                                     CONCLUSION

       17.    For the foregoing reasons, I submit that there is probable cause to believe

that NICOLA WILLIAM MONGO has committed a violation of 18 U.S.C. § 1591, sex

trafficking of minors, or by force, fraud, and coercion.


                                                                        MARO 9 2020

                                             A~
                                             JOLENE GOEDEN
                                             Special Agent, FBI
                                             Child Exploitation Task Force




3 :20-mj-00101-MMS                           17

       Case 3:20-mj-00101-MMS Document 1-1 Filed 03/09/20 Page 17 of 17
